Title: To Thomas Jefferson from Oliver Evans, 24 December 1804
From: Evans, Oliver
To: Jefferson, Thomas


                  
                     
                        Sir
                         
                     
                     Washington Decr 24th 1804
                  
                  Having heard Several members of Congress express that the President delighted much in hearing of useful Mechanical & Philosophical improvements being discovered in this country Be pleased to accept of the enclosed description which I have laid before the members of congress individually in support of my application to them for an extention of my Patent Term for my improvements on merchant Flour Mills to enable me to continue my expensive experiments in persuit of other usefull improvements which I have therin described—I am 
                  Sir with the most profound respect your Obdt Huml Servt
                  
                     Oliver Evans 
                     
                  
               